MEMORANDUM **
Warren J. Darick appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that state, county, and city employees violated his civil rights by issuing two speeding tickets for which he was subsequently found guilty and fined by a Hawaii state court. Darick also appeals the district court’s summary judgment in favor of defendant Hayashida. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 816, 817 (9th Cir.1994) (per curiam). We may affirm on any ground supported by the record. Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295 (9th Cir.1998).
The district court was required to dismiss Darick’s action against all the defendants because a judgment in his favor would necessarily imply the invalidity of his convictions for speeding, and' Darick did not demonstrate that the convictions had been invalidated. See Cabrera v. City of Huntington Park, 159 F.3d 374, 380 (9th Cir.1998) (per curiam) (citing Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.